 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaveline, Inc. and Vinvent Venditto, Jr. and ToddNeedham. Cases 22-CA-9900 and 22-CA-9942September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 31, 1981, Administrative Law JudgeRaymond P. Green issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a cross-exception and a brief support-ing the cross-exception and answering Respond-ent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein. We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate probationary em-ployees Vincent Venditto, Jr., and Todd Needhamafter the conclusion of an economic strike in whichthey had participated. Like the Administrative LawJudge, we reject Respondent's contention that em-ployees who have not completed a probationaryterm ipso facto do not have the same rights to rein-statement after economic strikes as regular employ-ees.2As found by the Administrative Law Judge,Respondent, in refusing to reinstate Venditto andNeedham, deviated from its normal practice of al-lowing such employees to complete their proba-tionary terms before deciding whether to retainthem. Respondent admitted that it had not madeany decision before the strike concerning the reten-tion of Venditto and Needham. It seized upon thestrike as an opportunity to evaluate them and findIn sec. 111, pars. 5, 6, and 7, of his Decision and in his Conclusion ofLaw 3, the Administrative Law Judge indicated that Respondent hadviolated Sec. 8(aX3) and (1) of the Act by "discharging" the ChargingParlies. However, Respondent's conduct was alleged and litigated as anunlawful refusal to reinstate economic strikers. Therefore, we disavowsuch references to Respondent's conduct as constituting discriminatorydischarges, and we shall amend Conclusion of Law 3 accordingly.We do not agree with the Administrative Law Judge that Respond-ent's unfair labor practices warrant a broad remedial order to effectuatefully the purposes of the Act. Hickmort Foods, Inc., 242 NLRB 1357(1979). Accordingly, we shall narrow the scope of the Order to providethat Respondent cease and desist from in any like or related manner in-terfering with, restraining, or coercing employees in the exercise of theirrights guaranteed in Sec. 7 of the Act.'See, e.g., Freezer Queen Foods, Inc., 249 NLRB 330 (1980); CompactedPowdered Metals, Inc., 231 NLRB 68 (1977), enfd. 98 LRRM 2438. 84 LC¶10,645 (3d Cir. 1978) (unpublished opinion).258 NLRB No. 87them unsuitable for reinstatement. Under these cir-cumstances, Respondent's refusal to reinstate Ven-ditto and Needham unlawfully penalized them forparticipating in the strike.We also agree with the Administrative LawJudge that Needham did not abandon his job withRespondent by taking a temporary job with an-other employer during the strike. Respondent's ar-gument in this regard is particularly unconvincingbecause Needham was discharged by the other em-ployer before the strike ended, and he subsequentlyinformed Respondent of his interest in returning towork for it. Similarly, the evidence does not sup-port Respondent's contention that Venditto's jobwas eliminated after the strike.Despite finding such refusal to reinstate Vendittoand Needham to be a violation of Section 8(a)(3)and (1), however, the Administrative Law Judgedid not order backpay for Needham, instead leav-ing that contingency to a backpay proceeding. Hedid so because a permanent replacement for Need-ham had been hired during the strike, and the evi-dence was insufficient to determine whether anysubstantially equivalent position for which he wasqualified became available after the strike ended.We find merit in the General Counsel's exceptionto this failure to order backpay.Economic strikers who unconditionally apply forreinstatement when their positions are filled by per-manent replacements are entitled to full reinstate-ment upon the departure of the replacements orwhen jobs for which they are qualified becomeavailable, unless the employer can sustain itsburden of proof that the failure to offer them rein-statement was for legitimate and substantial busi-ness reasons.3The General Counsel sought toprove herein that Respondent hired new employeesafter the strike for substantially equivalent positionsthat Needham could have filled. Respondent re-fused to provide the records, which were subpen-aed by the General Counsel, that would have es-tablished whether such vacancies occurred. Thisunexplained refusal to provide relevant evidencewithin its control warrants the adverse inferencethat a position became available after the strike thatNeedham could have filled.4Inasmuch as we havealready rejected Respondent's asserted business rea-sons for refusing to reinstate Needham, we shalltherefore order that he receive backpay in the3 Brooks Research & Manufacturing. Inc., 202 NLRB 634, 636 (1973).See also NL.R.B. v. Fleerwood Trailer Co., Inc., 389 U.S. 375 (1967); TheLaidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir.1969), cert. denied 397 U.S. 920 (1970).' See Laher Spring & Electric Car Corp., 192 NLRB 464, 466, fn. 4(1971): Mid States Sportswear. Inc., 168 NLRB 559, 560 (1967), enforce-ment denied on other grounds 412 F.2d 537 (5th Cir. 1969).652 WAVELINE, INC.manner specified in the section of this Decision andOrder entitled "Amended Remedy."AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices violating Section 8(a)(3) and(1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actionto effectuate the policies of the Act.We shall order Respondent to offer Venditto andNeedham immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and to make them whole for anyloss of earnings they may have suffered as a resultof Respondent's discriminatory refusal to reinstatethem by paying Venditto a sum of money equal towhat he would have earned from March 25, 1980,to the date of Respondent's offer of reinstatementto him, less his net earnings during that period, andby paying Needham a sum of money equal to whathe would have earned from April 22, 1980,5 to thedate of Respondent's offer of reinstatement to him,less his net earnings during that period, with back-pay and interest to be computed in the manner pre-scribed by the Board in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).6AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3 and substitute thefollowing:"3. By refusing to offer Vincent Venditto, Jr.,and Todd Needham reinstatement to their formerpositions or to substantially equivalent positionsthat became available after their unconditionaloffer to return to work from an economic strike,Respondent has discriminated against them with re-spect to their hire, tenure, and terms and conditionsof employment, discouraging membership in theabove-named labor organization, and has therebyviolated Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,' Because Respondent refused to provide the records that would indi-cate exactly when a vacancy became available for Needham, we shallbegin the backpay period from April 22, 1980, when the last striker wasrecalled by Respondent.' See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due in accordancewith his partial dissent in Olympic Medical Corporation. 250 NLRB 146(1980).Waveline, Inc., Fairfield, New Jersey, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in or activities onbehalf of Local 77A, Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC, by refus-ing to reinstate probationary employees to theirformer positions or to substantially equivalent posi-tions that became available after their uncondition-al offer to return to work from an economic strike.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Offer Vincent Venditto, Jr., and Todd Need-ham immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and make them whole, in themanner set forth in the section of this Decision andOrder entitled "Amended Remedy," for any loss ofearnings they may have suffered as a result of Re-spondent's discriminatory refusal to reinstate them.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its plant in Fairfield, New Jersey,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 22,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted Byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations oard "653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities in behalf of Local 77A, Amalgamat-ed Clothing and Textile Workers Union,AFL-CIO, CLC, by refusing to reinstate pro-bationary employees to their former positionsor to substantially equivalent positions thatbecome available after their unconditionaloffer to return to work from an economicstrike.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL offer Vincent Venditto, Jr., andTodd Needham immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orany other rights or privileges previously en-joyed, and WE WILL make them whole, withinterest, for any loss of earnings they mayhave suffered as a result of our discriminatoryrefusal to reinstate them.WAVELINE, INC.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were heard before me inNewark, New Jersey, on January 5 and 6, 1981. Thecomplaint in this matter was issued by the Regional Di-rector for Region 22 on June 19, 1980,1 based on chargesfiled by Vincent Venditto, Jr. and Todd Needham onApril I and, 30 respectively. In substance, the complaintalleges that the Respondent, Waveland, Inc., since on orabout March 17, 1980, has failed and refused to reinstatethe aforesaid employees who engaged in a strike byLocal 77A, Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC (herein called the Union), afterthe strike ended and after an unconditional offer toreturn to work was made on their behalf.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses,and after consideration of the briefs filed, I make the fol-lowing:' Unless otherwise indicated all dates are in 1980.FINDINGS OF FACTI. JURISDICTIONThe complaint alleges and the answer admits that theRespondent is a New Jersey corporation with its princi-pal office and place of business in Fairfield, New Jersey,where it is engaged in the manufacture, sale, and distri-bution of microwave equipment and related products. Itis further admitted that, during the past year, the Re-spondent sold and distributed products valued in excessof $50,000 which were shipped in interstate commercedirectly to States other than the State of New Jersey.The Respondent concedes and I find that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.It also is conceded and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESIn the autumn of 1979, the Union became the collec-tive bargaining representative of certain of the Respond-ent's employees pursuant to a secret-ballot election con-ducted by Region 22 of the Board. Subsequent thereto,negotiations commenced and a collective-bargainingagreement was ultimately reached on March 10. Prior tothe agreement, a strike was conducted by the Unionfrom January 28 until March 10. It is agreed by the par-ties that the strike in question was an economic strike. Aspart of the strike settlement agreement of March 10, theUnion notified the Employer that the strike was termi-nated and the Company agreed to recall the strikers on astaggered basis in order to accomplish their return towork in a manner consistent with the Company's needand ability to reemploy them. The two individuals in-volved in this case participated in the strike. However, atthe time the strike started, they had not yet completedtheir probationary terms.2Venditto was employed as adrill press operator and Needham was employed as atrainee for numerically controlled (NC) machine tools.3Both began their employment on December 17, 1979.The evidence clearly establishes and there is no realdispute that subsequent to the strike, the Respondent de-cided that neither Venditto nor Needham would be al-lowed to return to work. It is evident therefore that theCompany, in effect, terminated their employment. TheRespondent's position is as follows:2 Prior to the execution of the collective-bargaining agreement, theCompany had a policy of hiring all employees on a 60-day probationaryperiod. The collective-bargaining agreement sets the probationary periodfor 90 days.I It appears from this record that the Company operates a number ofNC machines as a subdepartment within its machine shop and that thenormal complement for this subdepartment would be three employeesconsisting of a lead man, an NC operator, and a trainee. It also appearsthat these NC machines are quite sophisticated and require somewhat dif-ferent skills and abilities than required from a regular machinist, whichitself is a highly skilled position. It appears that both NC machinists andregular machinists require extensive on-the-job training (up to 3 years), inorder to become fully capable of performing their tasks even if they hadgone to trade schools before becoming employed.654 WAVELINE, INC.(a) As to both individuals, it is asserted that they hadcompleted less than half of their probationary periodsand that the Company decided, after the strike ended,that it would not recall them because in management'sopinion they would not have successfully completedtheir probationary terms. This is, in fact, the Company'sprimary position in this case which includes a premisethat probationary employees have a lesser right of recallthan regular employees under the Act.(b) As to Needham, it is asserted in the alternative thathe had voluntarily quit his employment to go to work asa machinist trainee for a company called Ryan Machine.(c) It is additionally asserted in Needham's case that atemporary strike replacement was given a permanent po-sition as the only NC trainee before the strike ended, andtherefore this person permanently replaced Needham inthe job for which he had been hired.(c) As to Venditto, it is also asserted that his job as adrill press operator was eliminated after the strike.Venditto was hired as a drill press operator in the ma-chine shop which was supervised by Foreman StephenBrozyna. Although a majority of his time was spentdoing drill press work, Venditto also performed millingwork and an operation called broaching. Venditto hadbeen employed for about 26 days prior to the start of thestrike and his strike participation was known to the Re-spondent.The Respondent asserts that Venditto was not a satis-factory employee and that at a meeting held some timebetween March 10 and 14, it was decided, based on therecommendation of Stephen Brozyna, not to recall him.'In essence, it is asserted that Venditto's performance wasat such a level so as to warrant the conclusion that hewould not have successfully completed his probationaryperiod.With respect to the Company's policy regarding pro-bationary employees, Plant Superintendent Allen Greg-ory, testified that in almost all cases new employees havebeen given the full probationary period before a decisionis made as to whether to retain them or to let them go.According to Gregory, the only exceptions to this prac-tice were when new employees had bad work habitssuch as excessive absenteeism, latenesses, or were acci-dent prone. He asserted that with respect to evaluatingprobationary employees insofar as technical skills anddexterity, the normal procedure has been to make thefinal determination at the end of the probationary period.With respect to Venditto, Gregory testified that he didnot have much chance to observe his work although hedid see that Brozyna spent a good deal of time withVenditto in setting up the work, indicating to him thatthis employee was having problems. Brozyna testifiedthat in his opinion, Venditto was not particularly skilledin the type of drill press work done by the Company (in-volving high tolerances), even though he had prior expe-rience as a drill press operator. He therefore offered hisopinion that Venditto would not have been able to passhis probationary term. However, Brozyna also testifiedthat, prior to the strike, he never made an assessment of' The evidence herein establishes that the Company began recalling thestrikers on March 18, 1980, and that most returned to work by the lastweek of March.Venditto, "because he hadn't really been with me longenough to make a full evaluation as to whether I wouldkeep him on as a full employee or to let him go." As faras reporting his opinion to Gregory, Brozyna stated, "Imay have done it in passing ...but basically, those de-cisions were mine to make." Brozyna went on to state,"I may have said something to Al Gregory as to notneeding his services any longer. I don't know if I had re-lated it to anyone else."The evidence indicates that after the strike ended, thedrill presses were still in operation notwithstanding theCompany's refusal to recall Venditto. In this respect,Richard Korinis, a witness called by the General Coun-sel testified that when he returned to work after thestrike had ended,5he observed a person doing the drillpress work who had not been employed before the strikestarted. He further testified that this person left the Com-pany's employ about a week or a week and a half there-after and that various people were then assigned to oper-ate the drill presses. On the Respondent's behalf, Bro-zyna testified that after the strike ended various peoplewithin the machine shop and also various other employ-ees classified as general factory workers did the drillpress work as well as other work that Venditto had per-formed prior to the strike. Thus, according to the testi-mony of Brozyna, no one person was classified as a drillpress operator after March 10, that job being performedby a variety of different people, including new employ-ees hired after the strike. He testified that these employ-ees did this work in addition to their normal duties whenrequired. As noted above, Needham was hired as an NC ma-chine trainee and he too was a probationary employee atthe time the strike commenced. In addition to the con-tention that Needham was an unsatisfactory employee, itis asserted by the Respondent that he quit his job and ob-He returned to work on March 18, 1980.6 Prior to the hearing, the General Counsel subpened the following re-cords from the Respondent:I All books, records and other documents showing names, jobclassification, and dates of employment of all employees hired byWaveline, Inc., from January 28, 1980, to the present.2. All books, records and other documents showing the names, jobclassification, and termination dates of all employees of Waveline.Inc., terminated during the period from March 17, 1980, to the pres-ent.The Respondent, despite the fact that it did not make a timely motionto revoke the subpena, nevertheless refused to furnish many of the docu-ments requested. In this respect, the Company did turn over the person-nel file of David Crossman who is asserted to have permanently replacedNeedham as the NC trainee. Additionally, it did offer a list summarizingthe people who were recalled after the strike; the names and job catego-ries of people hired after the strike until May 6, 1980; the names of thepeople hired during the strike and some of their job classifications: andthe names of those people who left the Company's employ after thestrike ended until May 6, 1980.Given this situation, in the context of this case I will not, as suggestedby the General Counsel. strike the Respondent's evidence regarding thatportion of its defense asserting that Needham was permanently replacedinasmuch as documentry evidence concerning that matter was furnishedto the General Counsel. I also will not strike the evidence proffered bythe Respondent concerning the alleged unavailability of work for Ven-ditto after the strike ended, but I shall accept and rely on the evidence ofKorinis (called by the General Counsel), to the effect that the Companyhired a drill press operator during the strike who left the Company'semploy about a week or a week and a half after March 18, 1980.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained other employment during the strike with a compa-ny called Ryan Machine. In this regard, the Respondentasserts that it did not initially consider recalling Need-ham when the strike ended as it was their belief thatNeedham, having obtained other employment, would notreturn to work. As to this contention, the evidence estab-lishes that Needham did obtain a job as an NC trainee atRyan Machine during the strike, but that he was dis-charged from that position prior to the end of the strike.Needham testified that he accepted employment at Ryanbecause he could not afford to remain without workduring the strike and that he told Ryan that he mightreturn to Waveline when the strike ended if the termsand conditions of a contract were favorable to him.Needham also asserted that he made similar statements toBrozyna when he went to Waveline during the strike topick up his tools. No one from Ryan Machine was calledto testify as to the understanding between Needham andthat company concerning the latter's hire or as to wheth-er his employment was intended or understood to be per-manent, temporary, or conditional. The General Counselasserts that the mere fact that Needham went to work atRyan during the strike cannot lead to the conclusion thathe voluntarily abandoned his employment at Waveline.When Needham was not recalled, he went to the Re-spondent's premises on or about March 16 where hefilled out a form in which he indicated his desire toreturn to work. Thereafter, the Company's managementdecided to deny Needham's request to return to work es-sentially on the ground that he, like Venditto, would nothave successfully completed his probationary term. Inthis respect, Brozyna testified that Mirosky, the leadmanin the NC subdepartment, had expressed some negativecomments about Needham's productivity before thestrike had occurred, but that he (Brozyna), had decidedto keep Needham on anyway because he had to get thework out. Mirosky was not called to testify in this pro-ceeding and it is apparent from Brozyna's testimony thathe had not made any final evaluation of Needham's per-formance during the period that Needham had workedfor the Company before the strike commenced.With respect to Needham's situation, the evidence alsodiscloses that a person named David Crossman was hiredduring the strike as a temporary replacement, who at apoint before the strike ended, was offered and acceptedthe position as the NC trainee on a permanent basis.Crossman was still employed by the Company in this po-sition at the time the hearing herein was held. It there-fore is evident that he permanently replaced Needhamduring the strike.I111. ANALYSIS AND CONCLUDING FINDINGSWhen discussing the law applicable to economic strik-ers, it must initially be noted that a violation of the Actmay be established even in the absence of discriminatorymotive. N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S.26 (1967). In N.LR.B. v. Fleetwood Trailer Co., Inc., 389U.S. 375 (1967), the Supreme Court stated:[T]he status of a striker as an employee continuesuntil he has obtained "other regular and substantialequivalent employment" ...If and when a job forwhich the striker is qualified becomes available, heis entitled to an offer of reinstatement. The rightcan be defeated only if the employer can show "le-gitimate and substantial business justifications."Moreover, in The Laidlaw Corporation, 171 NLRB1366, 1369 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), theBoard held that "economic strikers who unconditionallyapply for reinstatement at a time when their positions arefilled by permanent replacements ...are entitled to fullreinstatement upon the departure of replacements."7Ac-cordingly, it may be said that when economic strikersmake unconditional offers to return to work, a companyis compelled, as a matter of law, to accept such offersunless it can affirmatively establish substantial businessjustifications for its refusal. Similarly, the fact that thestrikers have been permanently replaced does not serveto eliminate a company's obligation to reinstate suchstrikers, but only serves to delay its obligation until suchtime as suitable vacancies occur.It also is established that probationary employees areentitled to the same protection of the Act as permanentemployees. Thus, when probationary employees partici-pate in an economic strike, they must be recalled to theirformer jobs, upon their unconditional offers to return,absent some substantial business justification for refusingto do so. Freezer Queen Foods, Inc., 249 NLRB 330(1980); Compacted Powdered Metals, Inc., 231 NLRB 68(1977).Notwithstanding the testimony of Brozyna and Greg-ory to the effect that Needham and Venditto would not,in their opinion, have successfully completed their proba-tionary periods, it is clear from Brozyna's testimony thatsuch an evaluation had not been made for either employ-ee before the strike commenced because he had not hadthe full opportunity to observe and evaluate their per-formance. Moreover, the decision to disqualify them forreinstatement, which was made after the strike ended,was made contrary to the Company's well-establishedpast practice of waiting the full probationary periodbefore making a final decision as to whether to retain orreject any probationary employee.Given the above facts, it is my opinion that the Re-spondent has not established a substantial business justifi-cation warranting its decision to disqualify these twostrikers for reinstatement. Moreover, as the decision in' Also, the fact that a particular striker's job has been filled by a per-manent replacement does not excuse a company's failure to recall thestriker if other equivalent jobs for which he is qualified become available.Little Rock Airmotive, Inc., 182 NLRB 666, 672 (1970).s In Markle Manufacturing Company of San Antonio, 239 NLRB 1142,1150 (1979), the Board upheld the opinion of the Administrative LawJudge who concluded that "legitimate business reasons" for refusing toreinstate strikers does not include work deficiencies or undesirable habitsknown to the employer at the time of the strike. In this respect the Ad-ministrative Law Judge stated:Denial of reinstatement to economic strikers is inherently destruc-tive of important Section 7 rights, including the right to strike. If anemployer may seize upon a lawful strike to review strikers' compe-tency and desirability as employees and, if they are found to be lessthan adequate, assert such finding as a substantial business reason fornot reinstating them, where it is not established that such employeeswould have been forthwith discharged, the result is inherently de-Continued656 WAVELINE, INC.both instances was, in effect, that neither would be of-fered their jobs back at any time, this action was tanta-mount to the discharge of Needham and Venditto, twoemployees, who with full knowledge of the Company,had engaged in an economic strike. Markle Manufactur-ing Company supra. As such, the fact that a permanentreplacement had been hired during the strike to replaceNeedham, does not preclude a finding that his dischargeviolated the Act, although it could serve to mitigate theRespondent's backpay liability as discussed below.It is also my opinion that the fact that Needham ob-tained other employment during the strike cannot, in thecircumstances herein, be construed as indicating his aban-donment of the strike or of his job at the Respondent.Needham credibly testified that he accepted the job atRyan Machine only because he could not afford to bewithout an income during the strike and that he specifi-cally indicated to Ryan and to Brozyna that he mightreturn to Waveline after the strike ended.9Accordingly,when the Company decided, in effect, to dischargeNeedham after he had lost his job at Ryan Machine, andafter Needham had unconditionally offered to return towork on March 16, it is concluded that the Respondentviolated Section 8(a)(1) and (3) of the Act. Moreover,this conclusion is reached even though the Companymay not have had an obligation to immediately reinstateNeedham due to the fact that it had hired a permanentreplacement. This is so because its decision effectivelyprecluded Needham's future recall in the event that a po-sition for which he was qualified became available.With respect to Venditto, the evidence establishes thatduring the strike the Company hired a person to do drillpress work and that this person left the Company'semploy about a week or a week and a half after March18. Therefore, applying the principles set forth in Laid-law Corporation, supra, it seems to me that the Respond-ent, as of about March 25, had an obligation to offerVenditto his former position of employment, which wasas a probationary drill press operator. I also do not be-lieve that the evidence presented by the Respondent issufficient to establish that Venditto's job was thereafterabolished as it is clear from the testimony of Brozynathat the drill press work and the other work that Ven-ditto did before the strike was and is still being per-formed at the Company by other employees, includingemployees who were hired after the strike ended. There-structive of the right to strike. Any employee with less than an ex-emplary work record, which work record is frequently not knownto the employee, would be fearful to engage in this protected activi-ty and afford the employer an opportunity to review his workrecord and deny him reinstatement. In my opinion, a better rulewould be to preclude a struck employer from asserting as a legiti-mate business consideration any work deficiencies or undesirablehabits known to it at the time of the strike as a basis for denyingreinstatement to its employees.Cf. Q-T Tool Company. Inc., 199 NLRB 500, 501 (1972), where theBoard held, in the context of a case involving voter eligibility, that aneconomic striker is presumed to continue in that status unless it is affir-matively shown by objective evidence that the striker has abandoned hisinterest in the struck job. The Board went on to state that, "acceptance,of other employment, even without informing the new employer thatonly temporary employment is sought, will not of itself be evidence ofabandonment of the struck job so as to render the economic striker ineli-gible to vote." See also Woodlawn lospital, 233 NLRB 786. 791 (1977).fore, it is my opinion that the Respondent, as in the caseof Needham, terminated the employment of Venditto bydisqualifying him for recall. As Venditto participated inthe strike, it is my conclusion that the Respondent there-by violated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Todd Needham and Vincent Ven-ditto, Jr., who engaged in an economic strike, the Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and 2(6) and (7) of the Act.THE REMEDYI recommend that the Respondent cease and desistfrom its unfair labor practices and post a notice to em-ployees. With respect to Todd Needham, although Ihave concluded that the Respondent violated Section8(a)(l) and (3) of the Act by discharging him, I shall notat this stage of the proceeding require the Respondent tomake an immediate offer of reinstatement because an-other employee had been hired during the strike to per-manently replace Needham and this person was still em-ployed at the time of the hearing. I shall therefore simplyrequire the Respondent to offer Needham his former orsubstantially equivalent position of employment, if andwhen such a position becomes available.' Similarly, Ishall not at this point order the Respondent to makeNeedham whole for lost wages because the evidenceherein, although not absolutely dispositive, tends to es-tablish that despite his discharge, he would not havebeen recalled at any time up to and including the closeof this hearing as his position was occupied by a perma-nent replacement." '0 Of course if Needham is reinstated, he would resume his status as aprobationary employee." In this regard, the fact that the Respondent may have hired machin-ists after the strike ended would not be relevant to Needham's situationbecause, as a trainee, he could not have performed the work of a trainedmachinist in either his subdepartment or in the rest of the machine de-partment. However, because Respondent refused to turn over certaindocuments subpened by the General Counsel, the record does not dis-close whether any trainees. in addition to David Crossman, were hired inthe machine department in the NC subdepartment after the strike ended.Therefore, my recommended Order shall not preclude the General Coun-sel from establishing in any backpay proceeding that additional machinisttrainees were hired after the strike ended or that his replacement sincethe close of the hearing on January 6, 1981, left the Company's employIn either case, this Order shall then be construed so as to require the Re-spondent to tender backpay to Needham from such time as his former orsubstantially equivalent position of employment became or becomes avail-able, if the Respondent at such time, refused or refuses to offer to recallhim. Such backpay, if any, would be computed as provided in F WWoolworth Company, 90 NLRB 289 (1950), and Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), plus interest as set forth in Florida Steel Cor-poration. 231 NLRB 651 (1977). 1 will further note that based on thisrecord, it appears to me that Needham would be qualified to be a trainee,not only for the NC machines but for the machine department generally.Therefore if a trainee's position becomes aailable in the machine shop,such a position should be offered to Needham Little Rock .4irmorive Inc.supra.657 DECISIONS OF NATIONAL LABOR RELATIONS B()ARDWith respect to Vincent Venditto, Jr., I shall order theRespondent to immediately offer to recall him to hisformer position of employment as it is my opinion thatthere is no current legitimate impediment to his reinstate-ment. Also, as I have concluded that a replacement hiredto perform his work left the Company's employ on orabout March 25, 1980, I shall order that the Respondentmake Venditto whole for any loss of earnings he mayhave suffered from that date. Here too, backpay shall becomputed in accordance with the principals set forth inF: W. Woolworth Company, supra, and Isis Plumbing &Heating Co.. supra, plus interest as set forth in FloridaSteel Corp., supra.[Recommended Order omitted from publication.]658